Appellant was convicted in the County Court of Brown County on an indictment charging him with the sale of intoxicating liquors in said county in violation of the local option law.
The only question arising on this appeal of any moment is to the action of the court in refusing to grant a new trial on account of what was claimed to be the newly discovered testimony of one Gaines Scott. The record discloses the fact that at the May term, 1908, of the District Court of Brown County, some thirteen indictments were returned against appellant all based on the testimony of J.C. Couch, charging him with the unlawful sale of intoxicating liquors to said Couch on different days in April, May and June of that year. The record also shows that during this time Gaines Scott was employed by appellant, who was engaged in selling, as he claims, uno and ino, and who had, he admits, internal revenue license, as a retail liquor dealer. Couch testified in substance that on the 10th day of April, 1907, he approached Scott, who was behind the bar in appellant's place of business, seeking to buy whisky from him and that Scott declined to sell; that thereupon appellant remarked, "Let me behind the counter, I will take the risk of that." The motion sets up the fact that from the time of the return of the indictment until a very short while before the trial the witness, Couch, was not in Brown County, and that neither appellant nor his counsel had opportunity to ascertain what he would testify to and that on the day of the trial, under the direction of the court, Couch did talk with appellant's counsel, and though requested to state all the facts touching the particular sale involved in this transaction, did not mention the presence of Scott at the time of this sale, and that neither appellant nor his counsel had any reason to believe that the testimony of Scott would be material or important upon his trial. We think, in view of the facts as they appear in this record, that the court did not err in refusing to grant a new trial on the ground urged and for two reasons. In the first place, if the facts were that the testimony of this witness was so important as to have required the court to postpone the case, and if the testimony of Couch operated as such surprise as to require a postponement, application should have been made to the court immediately for a postponement or continuance *Page 561 
of the case to enable appellant to obtain the testimony of the missing witness. The record shows, however, this was not done, but that the trial proceeded to a conclusion, the appellant taking his chance on securing a verdict of acquittal, and made no motion in respect to the absence of Scott, nor suggestion as to the effect of his testimony until after his conviction. He must have known whether such a transaction occurred in Scott's presence. We think the proper practice should be, in every such case as is here presented, if counsel are surprised at the testimony of a witness, that timely application should be made to the trial court to suspend the proceedings to secure the testimony to meet the issue unexpectedly thrust into the proceedings. Nor do we think in any event that the court was called upon, either to continue the case or to grant a new trial because of the absence or for the want of the testimony of Scott. The numerous indictments pending against appellant were notice to him of his conduct and continuous violation of the law, and the State's insistence of his guilt of the sale of intoxicating liquors during practically the entire months of April, May and June. The record shows that during this time the witness Scott was employed continuously and habitually about his place of business, was acquainted with the nature and character of business, and had such relation thereto as that necessarily he must be advised and informed as to whether appellant had whisky and as to whether he was selling whisky in violation of the law. There was no effort to secure the testimony of the witness Scott before the trial, nor does any inquiry seem to have been made before the trial as to what, if any, information he had touching the charges against appellant.
Again, it is insisted that the court erred in refuting to permit appellant to show by himself and other witnesses, as well as by the testimony of the witness Couch, that said Couch was interested in another club in Brownwood at and about the time of the alleged sale in this case and that said Couch was doing his drinking at said other club. We think this testimony so wholly remote that it could, in the nature of things, have had little bearing on the case. The fact, if it were a fact, that Couch was interested in another club and doing his drinking there, would seem to be a very remote circumstance contradicting or denying the fact that appellant had sold him whisky at his club. We do not believe that the admission of this testimony could or would even remotely have affected the result of the trial.
The testimony in the case was directly conflicting and strong motive was shown on the part of Couch to become a witness against appellant and on account of such interest his credibility was seriously attacked. These, however, were matters for the jury.
Finding no error in the record, it is ordered that the judgment be and the same is hereby in all things affirmed.
Affirmed. *Page 562 
                          ON REHEARING.                         June 23, 1909.